El Juez Asociado, Su Wolf,
emitió la opinión del tribunal.
La Corte de Distrito de Ponee dictó sentencia en quince de febrero de 1910, declarando que Margarita Fajardo, de trece años de edad y nacida en San Germán el día 7 de mayo de 1896, era bija natural reconocida del demandado Don Juan Angel Tió y de Doña María Fajardo fallecida en Ponce, de-clarando también que la referida Margarita tenía derecho a usar el apellido de sn padre y a gozar de todas las prerroga-tivas como tal bija natural, siendo el demandado condenado a pagar al demandante Juan Fajardo, la suma de seiscientos dollars en concepto de sostenimiento y cuidado de dicba me-nor, y a pasar al referido demandante para el sostenimiento de la expresada menor la cantidad de 25 dollars mensuales a partir del día 1 de abril de 1909, fecba en que se presentó la demanda, y las costas.
Antes de que el demandado formulara sn contestación a la demanda presentó una moción solicitando el traslado de la cansa a la Corte de Distrito de Mayagüez por ser él resi-dente de.San Germán, qne pertenece a aquel Distrito. La Corte de Distrito de Ponce negó dicba moción por no baber cumplido el demandado con lo dispuesto en el artículo 82 del Código de 'Enjuiciamiento Civil. Este artículo dispone lo siguiente:
“Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer a contestar o a formular excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspondiente.”
No consideraremos abora la cuestión referente a si la mo-ción debe presentarse junto con la contestación o excepción previa, porque dicba moción no está ajustada a la ley. La moción iba acompañada de una declaración jurada, expre-*246sando solamente el hedió de vivir el demandado en San Ger-mán. Esta no es la dedaración jurada y fundada" a que hace referencia el artículo 82. El affidavit o declaración jurada y fundada es uno en que el deponente refiere hechos suficien-tes que pueden permitir a la corte ver que él tiene una buena defensa en el pleito. (Buel v. Dodge, 63 Cal., 553; Nickerson v. Cal. Raisin Co., 61 Cal., 268.) La corte estuvo ciertamente justificada en negarse a hacer el traslado de la causa.
Entonces el demandado formuló una excepción previa fun-dada en que la corte no tenía jurisdicción por ser el domi-cilio del demandado la ciudad de San Germán. ' Una cuestión como esta no puede promoverse por virtud de una excepción previa por el hecho de la comparecencia, sin haberse presen-tado una solicitud en debida forma para el traslado de la causa; equivale a una sumisión, según los artículos 76 y 82 del Código de Enjuiciamiento Civil.
Alega también el apelante que el demandante no presenta prueba suficiente para que la menor tuviera derecho a ser reconocida como hija natural.
Expresa la demanda que Juan Angel Tió y María Fajardo-vivían en concubinato, de cuyas relaciones nació Margarita Fajardo. Que dicha Margarita Fajardo siempre estuvo en la posesión continua del estado de hija natural reconocida. No existe prueba alguna con respecto a ninguna de estas alega-ciones. -
Sin embargo, también se expresa en la demanda que el de-mandado privadamente reconoció a Margarita como hija natural suya y en algunas ocasiones se ocupó de su sosteni-miento. Hay alguna contradicción en la prueba, estando la preponderancia de la misma con respecto a los hechos que se trataron de probar, a favor del demandante.
El apelante, sin embargo, funda su argumentación, en que la prueba no es suficiente para obligar a un padre a que reco-nozca a un hijo, la que con arreglo a las decisiones de esta corte y de la Corte Suprema de España, debe ser clara y con-vincente.
*247Durante el juicio se presentó prueba tendente a mostrar que en el año 1896 o un poco antes de esa fecha María Fa-jardo, madre de Margarita, vivía en San Germán en la casa de la madre del demandado; que cuando empezó el embarazo de María el demandado la hizo mudar a una casa que estaba en frente, y finalmente a la llamada ‘ ‘ Casa blanca, ’ ’ aún más distante; Margarita nació en el año 1896; que cuando era muy joven el demandado contribuía a su sostenimiento enviándole un diario, algunas veces con Bernabé Fajardo, hermano de María, y otras veces con distantas personas, y últimamente con la misma niña; que el demandado continuó visitando a María después de haber dejado su casa; que después de haber cesado él en las relaciones que con ella tenía, vivió ésta con otro hombre, teniendo varios hijos con éste último; que hacia el año 1907, María y Margarita se fueron a Ponce; que María falleció en febrero de 1907; que el demandante^ entonces cui-daba y sostenía a Margarita; que desde el año 1907 en ader lante el demandado le enviaba pequeñas cantidades de dinero para el sostenimiento de Margarita en unas cuatro ocasiones; una o dos veces las entregó personalmente al demandante y una o dos veces las envió por certificado; que el demandado dió pequeñas cantidades de dinero a Margarita, le echaba su bendición y nunca la rechazó; que en 1908 el demandante se llevó a Margarita para San Germán para entregársela a Tió recordándole a éste último que él había prometido que se ocu-paría del sostenimiento de la niña; que entonces Tió le dió a Fajardo $15 y a Margarita $2, suplicándole el demandado al demandante que cuidara a la niña como si fuera de su propia familia, conviniendo el demandado, entre otras cosas, hacerse cargo de la niña; que según la declaración de Bernabé Fajardo el padre de María Fajardo estuvo muy incomodado cuando supo o tuvo conocimiento de la deshonra de María, y que Tió, reconoció ser el autor de su deshonra, expresando que se ha-ría cargo de Margarita y le daría una casa y algunas -tierras; que María ya moribunda, dijo que Tió era el padre de Margarita; que Tió no quería que se supieran estos hechos porque *248él era casado, habiéndose casado bacía pocos años y después del nacimiento de Margarita; qne él trató de ocultar el becbo de qne enviaba dinero, pidiendo qne no se le escribiera porque su esposa podía encontrar las cartas; que María era negra y Tió blanco. . .
Existen además otras declaraciones parecidas a éstas, las qne, en unión con la precedente relación ban sido prestadas principalmente por los dos tíos maternos de Margarita, y por ella misma. G-ran parte de dichas declaraciones es inde-terminada y vaga así cómo también mucho de la misma es de ■referencia y opinión. No' siempre se exigió a los testigos que informaran acerca del origen de su conocimiento cuando era claro qne ellos no podían tener conocimiento personal de algunos hechos. Pero no se hizo objeción alguna a ninguna parte de la prueba y como no se impugnó la credibilidad de los testigos estamos obligados a considerar las declaraciones como probatorias y darle algún crédito a menos que de ellas mismas aparezca su improbabilidad.
La prueba del demandado consistió principalmente en de-claraciones de personas que expresaron que los hechos no pu-dieron ocurrir según habían sido referidos, pues de ser así ■ellas hubieran tenido conocimiento de los mismos. Los tes-tigos eran amigos y conocidos del demandado y uno de ellos, su hermano Salvador Tió. También ha dado fe el demandado a la veracidad de Margarita, llamándola a declarar como tes-tigo suyo, y aunque ella declaró con respecto a algunos de los mismos hechos, a saber, que le facilitaba dinero, y a una conversación en la que dijo que le daría una casa, no se trató de modo alguno de impugnar su declaración. El demandado no declaró.
No trataremos de definir lo que constituye una declaración clara y convincente, pues los hechos de cada caso deben juz-garse por sí mismo. La regla establecida es principalmente una regia para la corte inferior. Debiendo estar en condicio-nes el tribunal de apelación de poder expresar que la corte inferior no debió haber declarado que la prueba fué clara y *249•convincente. La mayor parte de las declaraciones fneron prestadas por parientes de la niña, siendo éstos los qne por lo general conocen los asuntos qne se relacionan con sns fa-miliares y qne a veces no son conocidos del público. Fácil-mente podemos imaginarnos casos más fnertes. . Una parte •de las declaraciones y especialmente una parte de la prestada por Bernabé Fajardo parece improbable. Por el contrario, la declaración de Margarita es mny limitada y restringida y lleva consigo las señales de verdad. No bay nada en esa de-claración qne de snyo sea improbable, pndiendo decir lo mismo de la declaración del demandante. No es necesariamente el carácter aislado qne tienen los actos públicos y privados de nn hombre lo qne determinaría si la prueba de filiación y reco-nocimiento es clara y convincente. Si un testigo declara de modo tal qne no da lugar a dudas de ninguna clase que otro hombre reconoció ser el padre de un niño, y al considerar esta cuestión la corte inferior la resuelve a favor del niño, no podríamos revocar esa resolución meramente porque ese fué ■el único acto del padre. En el presente caso hubo prueba de las admisiones del demandado y de actos, que si son ciertas las declaraciones de los testigos, no podrían explicarse sino por la paternidad del demandado, y en el reconocimiento de la niña hecho por éste, y como ya hemos dicho, no fué impug-nada la credibilidad de los testigos.
Hay otro aspecto de la cuestión. La Ley-de Evidencia, artículo 102, Leyes de 1905, páginas 135 y 136, dispone lo siguiente:
“Todas las demás presunciones serán satisfactorias, sino fueren contradichas. Se denominan presunciones disputables y pueden con-trovertirse mediante otra evidencia. Corresponden a esta clase las siguientes:
“5. Que toda evidencia voluntariamente suprimida resultará ad-versa si se ofreciere.
“6. Que toda-evidencia superior habrá de ser adversa.”
"Wigmore en su obra sobre Evidencia expresa que estos principios u otros análogos, son de aplicación cuando una *250parte no declara teniendo la misma los mejores informes so-bre los hechos. (Wigmore sobre Evidencia,- art. 298.) Tam-bién expresa Wigmore, que las circunstancias especiales de nn caso pueden dar una explicación de la omisión de una parte en dar declaración. En este caso el demandante Fajardo de-claró con respecto a una conversación, de importancia para el caso, que tuvo con el demandado. Se refirió Bernabé Fajardo' a nna conversación que hnbo entre sn padre y Tió, relatando-Margarita varios hechos. El demandado pudo haber dado-una explicación de todo, y en su contestación jurada niega la certeza de la demanda.
Sugiere Wigmore que en algunos Estados del Sur una sen-sación de delicadeza con relación a su honor puede impedir que-ma, hombre se coloque en una situación que se dude de su pa-labra. Esta última consideración no es de aplicación aquí. Ya él había jurado, e hizo que su hermano y amigos declara-ran. Las cortes están abiertas a los litigantes y existen para evitar o remediar agravios, y según' dicen las autoiidades citadas por Wigmore, la función principal de las mismas es la investigación de la verdad. Un demandado puede negarse a declarar a su propio riesgo. En este caso la corte en vista de la prueba que se le mqstró, estuvo justificada en formar una deducción contraria por la omisión de Tió en prestar de-claración.
En el informe oral se hizo alguna referencia al caso de Negueruela et al. v. Samohano et al., sentencia de esta corte de octubre de 1910. En ese caso se dictó sentencia en contra de los derechos del hijo natural y hubo contradicción en la prueba. Además el padre había muerto habiendo nacido el su-puesto hijo-después de la muerte de aquél, resolviendo esta corte que no existió prueba satisfactoria con respecto al con-cubinato. Los hechos y las condiciones de ese caso eran muy distintos del que ahora consideramos.
Existe un error en los autos. El demandante no era un extraño de Margarita y no tenía derecho a ser reembolsado *251por los gastos que había hecho. El artículo 1795 del Código Civil revisado dispone:
“Cuando sin conocimiento del obligado a prestar alimentos, los diese un extraño, éste tendrá derecho a reclamarlos de aquél, a no constar que los dió por oficio de piedad y sin ánimo de reclamarlos.
“Los gastos funerarios proporcionados a la calidad de la persona y a los usos de la localidad deberán ser satisfechos, aunque el difunto no hubiese dejado bienes, por aquellos que en vida habrían tenido la obligación de alimentarle.”
Un tío no es un extraño según el significado de este artí-culo.
La sentencia debe ser modificada en cuanto a las sumas invertidas y confirmada en los demás particulares.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciado, del Toro.
Los Jueces Asociados Sres. MacLeary y Aldrey, no inter-vinieron en la resolución de este caso.